`DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               J. TODD MINIKUS and AMANDA MINIKUS,
                            Appellants,

                                     v.

       HOMELAND PROPERTY OWNERS ASSOCIATION, INC.,
                       Appellee.

                              No. 4D19-575

                              [April 23, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Meenu Sasser, Judge; L.T. Case No. 502016CA007856.

  Peter Ticktin, Jamie Alan Sasson and Kendrick Almaguer of The Ticktin
Law Group, Deerfield Beach, for appellants.

   Craig J. Shankman and W. Todd Boyd of Boyd Richards Parker &
Colonnelli, P.L., Miami, and Robert Rivas of Sachs Sax Caplan, P.L., Boca
Raton, for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and CONNER, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.